t c memo united_states tax_court jan l ashlock petitioner v commissioner of internal revenue respondent docket no 8778-06l filed date gerald w douglas for petitioners john d davis thomas j travers and robin ferguson for respondent memorandum opinion swift judge under sec_6320 petitioner challenges respondent’s notice_of_determination rejecting petitioner’s dollar_figure offer-in-compromise oic and sustaining respondent’s notice_of_federal_tax_lien relating to petitioner’s outstanding federal_income_tax liabilities for and representing a cumulative total of dollar_figure unless otherwise indicated all section references are to the sections of the internal_revenue_code applicable to this collection action and all rule references are to the tax_court rules_of_practice and procedure background the facts of this case have been submitted fully stipulated under rule and are so found petitioner is a resident of oregon petitioner has been employed as a nurse for many years in petitioner was divorced from her husband of years as part of the divorce from her husband and separation of their marital property in petitioner was to receive assets with a value of dollar_figure including an interest_in_real_property located pincite lake street berrien springs michigan the michigan property the interest had a value of dollar_figure to petitioner as specified by the divorce court the date judgment in dissolution of petitioner’s marriage expressly awarded to petitioner all the parties’ petitioner’s oic also related to additional outstanding federal_income_tax liabilities petitioner owed for but which are not otherwise involved in this case interest in the michigan property also per the judgment in dissolution of marriage petitioner had monthly income of dollar_figure eight years earlier in date the michigan property had been the subject of sale and purchase documentation between petitioner as seller and a relative of petitioner as purchaser the stated purchase_price for this purported sale of the michigan property was approximately dollar_figure in the michigan property was sold to a third party the title closing documents do not indicate that petitioner had an ownership_interest in the michigan property and do not indicate that petitioner was entitled to any of the sales proceeds on date a chapter bankruptcy order was issued in petitioner’s behalf discharging petitioner’s liability on various debts petitioner’s bankruptcy proceeding was treated as a no-asset bankruptcy in petitioner married mike beenken to whom petitioner is still married and with whom petitioner’s financial situation over the recent years has significantly improved on date in an attempt to ward off respondent’s proposed tax_lien_filing petitioner submitted to respondent the oic that is in issue petitioner offered to pay to respondent in monthly installments of dollar_figure a total of dollar_figure in compromise of her cumulative total dollar_figure outstanding federal_income_tax liabilities for and with her oic petitioner submitted to respondent a form 433-a collection information statement for wage earners and self-employed individuals and a form 433-b collection information statement for businesses petitioner did not include any information about several assets--specifically she submitted no information about the michigan property on date petitioner sold a pontiac firebird to a third party for dollar_figure on date respondent filed with washington county oregon a notice_of_federal_tax_lien relating to petitioner’s outstanding and federal_income_tax liabilities on date respondent mailed to petitioner a notice_of_federal_tax_lien filing in which petitioner’s appeal rights under sec_6320 were explained on date petitioner filed with respondent a form request for a collection_due_process_hearing during the appeals_office collection hearing that ensued under sec_6320 among petitioner petitioner’s representatives and respondent’s appeals officer respondent’s appeals officer reviewed additional documentation which was submitted relating to petitioner’s financial condition respondent’s appeals officer specifically requested additional information to establish whether petitioner had received an ownership_interest in the michigan property under the divorce decree respondent’s appeals officer considered documents submitted on petitioner’s behalf including financial information made an extensive analysis of petitioner’s finances and provided a copy thereof to petitioner at the conclusion of the appeals_office collection hearing respondent’s appeals officer determined that petitioner had the ability to pay in full her total cumulative dollar_figure outstanding and federal_income_tax liabilities within the balance of the 10-year collection_period of limitations in particular respondent’s appeals officer concluded that petitioner in her divorce proceeding had received an ownership_interest in the michigan property with a value of dollar_figure this interest constituted for purposes of respondent’s consideration of petitioner’s oic a dissipated asset that should have been included in the financial information submitted to respondent on petitioner’s behalf in connection with petitioner’s oic accordingly respondent’s appeals officer concluded that a minimally acceptable oic from petitioner would have to include the dollar_figure value of petitioner’s interest in the michigan property on date respondent’s appeals_office issued its notice_of_determination sustaining respondent’s notice of tax_lien_filing and rejecting petitioner’s oic discussion sec_6330 permits a taxpayer to propose collection alternatives to the filing of a federal_tax_lien revproc_2003_71 sec_4 2003_2_cb_517 provides that an oic based on doubt as to collectibility will be treated as an acceptable collection alternative only where the oic reflects the reasonable collection potential from the taxpayer where a taxpayer has dissipated assets in disregard of the taxpayer’s outstanding federal income taxes the dissipated assets may be included in the calculation of the minimum amount that is to be paid under an acceptable oic internal_revenue_manual irm a dissipated asset is defined as any asset liquid or not liquid that has been sold transferred or spent on nonpriority items and or debts and is no longer available to pay the tax_liability samuel v commissioner tcmemo_2007_312 irm our review of respondent’s adverse determination relating to petitioner’s proposed oic focuses on whether respondent abused his discretion in rejecting petitioner’s oic 114_tc_604 the evidence herein is conflicting as to ownership of the michigan property and petitioner never provided to respondent’s appeals_office an adequate explanation as to why in the divorce proceeding petitioner claimed and was awarded an interest in the michigan property with a stated_value of dollar_figure in spite of the sale of the michigan property to a relative clearly petitioner must have retained some interest therein through the time of her divorce proceeding petitioner failed to explain to respondent’s appeals officer what happened to this interest further the sale of the michigan property to a third party without any acknowledgment in the related closing documents of petitioner’s interest therein does not explain adequately what happened to petitioner’s dollar_figure interest at a date hearing in this case petitioner’s counsel acknowledged that petitioner’s current financial condition has improved significantly but petitioner’s counsel declined on petitioner’s behalf to have this matter remanded to respondent’s appeals_office for consideration of petitioner’s oic in light of petitioner’s current financial condition on the basis of the inconsistent and inconclusive evidence presented respondent’s appeals officer properly concluded that the dollar_figure that was awarded to petitioner in the divorce proceeding relating to the michigan property constituted a dissipated asset that should have been included in petitioner’s oic we sustain respondent’s determination rejecting petitioner’s dollar_figure oic an appropriate decision will be entered
